Exhibit 10.3

 

 

E COM VENTURES, INC.

2000 DIRECTORS STOCK OPTION PLAN

 

 

1. Purpose. The purpose of this Plan is to advance the interests of E COM
VENTURES, INC., a Florida corporation (the “Company”), and its Subsidiaries by
providing an additional incentive to attract and retain qualified and competent
persons upon whose efforts and judgment the success of the Company and its
Subsidiaries is largely dependent, through the encouragement of stock ownership
in the Company by such persons. This Plan is intended to supersede the Company’s
1992 Directors Stock Option Plan, as amended (the “Preexisting Plan”). As of the
Effective Date of this Plan, no more stock options shall be granted under the
Pre-existing Plan.

2. Definitions. As used herein, the following terms shall have the meaning
indicated:

(a) “Annual Meeting Date” shall mean the date of the annual meeting of the
Company’s shareholders at which the Directors are elected.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(d) “Common Stock” shall mean the Company’s Common Stock, par value $0.01 per
share.

(e) “Company” shall mean E COM VENTURES, INC., a Florida corporation.

(f) “Director” shall mean a member of the Board.

(g) “Effective Date” shall mean October 31, 2000.

(h) “Eligible Director” shall mean any person who is a member of the Board and
who is not an employee, full time or part time, of the Company.

(i) “Fair Market Value” of a Share on any date of reference shall mean the
“Closing Price” (as defined below) of the Common Stock on the business day
immediately preceding the date of reference. For the purpose of determining Fair
Market Value, the “Closing Price” of the Common Stock on any business day shall
be (i) if the common stock is listed or admitted for trading on any United
States national securities exchange, or if actual transactions



--------------------------------------------------------------------------------

are otherwise reported on a consolidated transaction reporting system, the last
reported sale price of common stock on such exchange or reporting system, as
reported in any newspaper of general circulation; (ii) if common stock is quoted
on the National Association of Securities Dealers Automated Quotations System
(“NASDAQ”), or any similar system of automated dissemination of quotations of
securities prices in common use, the mean between the closing high bid and low
asked quotations for such day of common stock on such system; or (iii) if
neither clause (i) nor (ii) is applicable, the mean between the high bid and low
asked quotations for common stock as reported by the National Quotation Bureau,
Incorporated if at least two securities dealers have inserted both bid and asked
quotations for common stock on at least 5 of the 10 preceding days.

(j) “Initial Election Date” shall mean, with respect to an individual who
becomes an Eligible Director on or after the Effective Date of the Plan, the
date on which such individual is elected as a member of the Board.

(k) “Option” (when capitalized) shall mean any option granted under this Plan.

(l) “Option Agreement” means the agreement between the Company and the Optionee
for the grant of an option.

(m) “Optionee” shall mean a person to whom a stock option is granted under this
Plan or any person who succeeds to the rights of such person under this Plan by
reason of the death of such person.

(n) “Plan” shall mean this 2000 Directors Stock Option Plan for the Company.

(o) “Pre-existing Plan” shall mean the Company’s 1992 Directors Stock Option
Plan, as amended.

(p) “Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(q) “Share” shall mean a share of Common Stock.

(r) “Subsidiary” shall mean any corporation (other than the Company) in any
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Option, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50 percent or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

3. Shares Available for Option Grants. The Committee or the Board may grant to
Optionees from time to time Options to purchase an aggregate of up to 120,000
Shares from the Company’s authorized and unissued Shares. If any Option granted
under the Plan shall terminate, expire, or be canceled or surrendered as to any
Shares, new Options may thereafter be granted covering such Shares.

 

- 2 -



--------------------------------------------------------------------------------

4. Grants of Options.

(a) With respect to an individual who becomes an Eligible Director on or after
the Effective Date of the Plan, such Eligible Director shall receive a grant of
an Option to purchase 2,000 shares of the Common Stock of the Company on his or
her Initial Election Date.

(b) On each Annual Meeting Date while this Plan is in effect, each then Eligible
Director shall receive an annual grant of an Option to purchase 4,000 shares of
the Common Stock of the Company.

(c) Upon the grant of each Option under this Plan, the Company and the Eligible
Director shall enter into an Option Agreement, which shall specify the grant
date, the number of Shares subject to the Option, and the exercise price and
shall include or incorporate by reference the substance of this Plan and such
other terms and provisions consistent with this Plan as the Board may determine.

5. Exercise Price. The exercise price per Share of any Option shall be the Fair
Market Value of a Share on the date such Option is granted.

6. Exercise of Options. An Option shall be deemed exercised when (i) the Company
has received written notice of such exercise in accordance with the terms of the
Option, and (ii) full payment of the aggregate option price of the Shares as to
which the Option is exercised has been made. The consideration to be paid for
the Shares to be issued upon exercise of an Option, as well as the method of
payment of the exercise price, shall be determined by the Committee or the Board
and may, in the discretion of the Committee or the Board, consist of: (1) cash,
(2) certified or official bank check, (3) money order, (4) Shares that have been
held by the Optionee for at least six (6) months (or such other Shares as the
Company determines will not cause the Company to recognize for a financial
accounting purposes a change for compensation expense), (5) the withholding of
Shares issuable upon exercise of the Option, (6) pursuant to a “cashless
exercise” procedure, by delivery of a properly executed exercise notice together
with such other documentation, and subject to such guidelines, as the Board or
the Committee shall require to effect an exercise of the Option and delivery to
the Company by a licensed broker acceptable to the Company of proceeds from the
sale of Shares or a margin loan sufficient to pay the exercise price and any
applicable income or employment taxes, or (7) in such other consideration as the
Committee or the Board deems appropriate, or by a combination of the above. The
Committee or the Board in its sole discretion may accept a personal check in
full or partial payment of any Shares. If the exercise price is paid in whole or
in part with Shares, or through the withholding of Shares issuable upon exercise
of the Option, the value of the Shares surrendered or withheld

 

- 3 -



--------------------------------------------------------------------------------

shall be their Fair Market Value on the date the Option is exercised. The
Company in its sole discretion may, on an individual basis or pursuant to a
general program established in connection with this Plan, lend money to an
Optionee, guarantee a loan to an Optionee, or otherwise assist an Optionee to
obtain the cash necessary to exercise all or a portion of an Option granted
hereunder or to pay any tax liability of the Optionee attributable to such
exercise. If the exercise price is paid in whole or part with Optionee’s
promissory note, such note shall (i) provide for full recourse to the maker,
(ii) be collateralized by the pledge of the Shares that the Optionee purchases
upon exercise of such Option, (iii) bear interest at the prime rate of the
Company’s principal lender, and (iv) contain such other terms as the Board in
its sole discretion shall reasonably require. No Optionee shall be deemed to be
a holder of any Shares subject to an Option unless and until a stock certificate
or certificates for such Shares are issued to such person(s) under the terms of
this Plan. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such stock certificate is issued,
except as expressly provided in Section 10 hereof.

7. Exercisability of Options. Each Option granted hereunder shall be immediately
exercisable. The expiration date of an Option shall be ten (10) years from the
date of grant of the Option.

8. Termination of Option Period.

(a) Unless otherwise provided in any Option agreement, the unexercised portion
of any Option shall automatically and without notice terminate and become null
and void at the time of the earliest to occur of the following:

(i) three (3) months after the date on which the Optionee ceases to be a
Director of the Company for any reason other than by reason of (A) Cause, which,
for purposes of this Plan, shall mean the removal of the Optionee as a Director
by reason of any act by the Optionee of (x) fraud or intentional
misrepresentation, (y) embezzlement, misappropriation, or conversion of assets
or opportunities of the Company or and Subsidiary, or (z) willful misconduct or
gross negligence, or (B) death;

(ii) immediately upon the removal of the Optionee as a Director for Cause;

(iii) one year after the date the Optionee ceases to be a Director by reason of
the Optionee’s death;

(iv) immediately in the event that the Optionee shall file any lawsuit or
arbitration claim against the Company or any Subsidiary, or any of their
respective officers, directors or shareholders, other than a claim to enforce a
right of indemnification, whether by contract or under applicable law; or

 

- 4 -



--------------------------------------------------------------------------------

(v) ten (10) years from the date of grant of the Option.

(b) The Board in its sole discretion may by written notice (“Cancellation
Notice”) cancel any Option that remains unvested or unexercised on the date of
any of the following corporate transactions:

(i) if the shareholders of the Company shall approve a plan of merger,
consolidation, reorganization, liquidation or dissolution in which the Company
does not survive (unless the approved merger, consolidation, reorganization,
liquidation or dissolution is subsequently abandoned); or

(ii) if the shareholders of the Company shall approve a plan for the sale,
lease, exchange or other disposition of all or substantially all the property
and assets of the Company (unless such plan is subsequently abandoned).

The Cancellation Notice shall be given to the Optionees a reasonable period of
time prior to the proposed date of such cancellation and may be given either
before or after shareholder approval of such corporate transaction.

9. Adjustment of Shares.

(a) If at any time while the Plan is in effect or unexercised Options are
outstanding, there shall be any increase or decrease in the number of issued and
outstanding Shares through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of
Shares, then and in such event:

(i) appropriate adjustment shall be made in the maximum number of Shares
available for grant under the Plan, so that the same percentage of the Company’s
issued and outstanding Shares shall continue to be subject to being so optioned;
and

(ii) appropriate adjustment shall be made in the number of Shares and the
exercise price per Share thereof then subject to any outstanding Option, so that
the same percentage of the Company’s issued and outstanding Shares shall remain
subject to purchase at the same aggregate exercise price.

(b) Unless otherwise provided in any Option, the Board may change the terms of
Options outstanding under this Plan, with respect to the exercise price or the
number of Shares subject to the Options, or both, when, in the Board’s sole
discretion, such adjustments become appropriate so as to preserve but not
increase benefits under the Plan.

 

- 5 -



--------------------------------------------------------------------------------

(c) In the event of a proposed sale of all or substantially all of the Company’s
assets or any reorganization, merger, consolidation or other form of corporate
transaction in which the Company does not survive, where the securities of the
successor corporation, or its parent company, are issued to the Company’s
shareholders, then the successor corporation or a parent of the successor
corporation may, with the consent of the Committee or the Board, assume each
outstanding Option or substitute an equivalent option or right. If the successor
corporation, or its parent, does not cause such an assumption or substitution to
occur, or the Committee or the Board does not consent to such an assumption or
substitution, then each Option shall terminate pursuant to Section 8(b) hereof
upon the consummation of sale, merger, consolidation or other corporate
transaction.

(d) Except as otherwise expressly provided herein, the issuance by the Company
of shares of its capital stock of any class, or securities convertible into
shares of capital stock of any class, either in connection with direct sale or
upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made to, the number of or exercise price for Shares then subject to
outstanding Options granted under the Plan.

(e) Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.

10. Transferability of Options. Unless the prior written consent of the Board is
obtained (which consent may be withheld for any reason) and the transaction does
not violate the requirements of Rule 16b-3 promulgated under the Securities
Exchange Act, no Option shall be subject to alienation, assignment, pledge,
charge or other transfer other than by the Optionee by will or the laws of
descent and distribution, and any attempt to make any such prohibited transfer
shall be void. Each Option shall be exercisable during the Optionee’s lifetime
only by the Optionee, or in the case of an Option that has been assigned or
transferred with the prior written consent of the the Board, only by the
permitted assignee.

11. Issuance of Shares.

(a) Notwithstanding any other provision of this Plan, the Company shall not be
obligated to issue any Shares unless it is advised by counsel of its selection
that it may do so without violation of the applicable Federal and State laws
pertaining to the issuance of securities, and may require any stock so issued to
bear a legend, may give its transfer agent instructions, and may take such other
steps, as in its judgment are reasonably required to prevent any such violation.

 

- 6 -



--------------------------------------------------------------------------------

(b) As a condition to any sale or issuance of Shares upon exercise of any
Option, the Board may require such agreements or undertakings as the Board may
deem necessary or advisable to facilitate compliance with any applicable law or
regulation including, but not limited to, the following:

(i) a representation and warranty by the Optionee to the Company, at the time
any Option is exercised, that he is acquiring the Shares to be issued to him for
investment and not with a view to, or for sale in connection with, the
distribution of any such Shares; and

(ii) a representation, warranty and/or agreement to be bound by any legends
endorsed upon the certificate(s) for such Shares that are, in the opinion of the
Board, necessary or appropriate to facilitate compliance with the provisions of
any securities laws deemed by the Board to be applicable to the issuance and
transfer of such Shares.

12. Administration of the Plan. The Plan shall be administered by the Board,
which shall have the authority to adopt such rules and regulations and to make
such determinations as are not inconsistent with the Plan and as are necessary
or desirable for the implementation and administration of the Plan. Any and all
decisions or determinations of the Board shall be made either (i) by a majority
vote of the members of the Board at a meeting or (ii) without a meeting by the
unanimous written approval of the members of the Board.

13. Interpretation.

(a) As it is the intent of the Company that the Plan comply in all respects with
Rule 16b-3 promulgated under the Securities Exchange Act (“Rule 16b-3”), any
ambiguities or inconsistencies in construction of the Plan shall be interpreted
to give effect to such intention, and if any provision of the Plan is found not
to be in compliance with Rule 16b-3, such provision shall be deemed null and
void to the extent required to permit the Plan to comply with Rule 16b-3. The
Committee or the Board may from time to time adopt rules and regulations under,
and amend, the Plan in furtherance of the intent of the foregoing.

(b) This Plan shall be governed by the laws of the State of Florida.

(c) Headings contained in this Plan are for convenience only and shall in no
manner be construed as part of this Plan.

(d) Any reference to the masculine, feminine, or neuter gender shall be a
reference to such other gender as is appropriate.

 

- 7 -



--------------------------------------------------------------------------------

14. Amendment and Discontinuation of the Plan. The Board may from time to time
amend, suspend or terminate the Plan or any Option; provided, however, that, any
amendment to the Plan shall be subject to the approval of the Company’s
shareholders if such shareholder approval is required by any federal or state
law or regulation (including, without limitation, Rule 16b-3 or to comply with
Section 162(m) of the Internal Revenue Code) or the rules of any Stock exchange
or automated quotation system on which the Common Stock may then be listed or
granted. Except to the extent provided in Sections 8 and 9 hereof, no amendment,
suspension or termination of the Plan or any Option issued hereunder shall
substantially impair the rights or benefits of any Optionee pursuant to any
Option previously granted without the consent of the Optionee.

15. Termination Date. The Plan shall terminate on the 10th anniversary of the
Effective Date.

 

- 8 -



--------------------------------------------------------------------------------

Notice of Grant of Stock Options

   E Com Ventures, Inc.

And Option Agreement

   ID: 65-0977964       Option Number:    _________________    Plan:    2000D   
ID:    _________________

Effective             , you have been granted a(n) Non-Qualified Stock Option to
buy              shares of E Com Ventures, Inc. (the Company) stock at
$             per share.

The total option price of the shares granted is $            

Shares in each period will become vested on the state showm.

 

Shares

  

Vest Type

  

Full Vest

  

Expiration

                    

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

              E Com Ventures, Inc.     Date                       Date  

 

- 9 -